The Attorney                General of Texas
                                          March      22,   1978

JOHN L. HILL
Attorney General


                   Honorable Chris Victor Semos                   Opinion No. H-1141
                   Chairman, Committee on Business
                     and Industry                                 Re: Application of article 5221f
                   House of Representatives                       to lessors of mobile homes.
                   Austin, Texas

                   Dear Mr..Semos:

                          You ask whether, in light of 19’77amendments, a lessor of mobile homes
                   is a ‘dealer” or ‘salesperson” as those terms are used in article 5221f, V.T.C.S.

                           Prior to its amendment by Senate Bill 305, [Acts 1977, 65th Leg., ch. 139
                   at 2881 section 3 of article 5221f defined “dealer” to include a person who
                   buys for resale, sells, exchanges, leases or rents mobile homes. “Salesperson”
                   was defined as a person who sold, auctioned or rented mobile homes. Senate
                   Bill 305 amended section 3 to define “dealer” as a person who buys for resale,
                   sells or exchanges mobile homes or offers such for sale, exchange or lease-
                   purchase.     The definition of Ulesperson”     was amended to “any person who
                   . . . sells or lease-purchases or offers to sell or lease-purchase mobile homes
                   to consumers as an employee or agent of a dealer.” The clear legislative
                   intent was to remove mere lessors from these definitions.       Accordingly, in our
                   opinion a person who leases mobile homes is not a dealer or salesperson under
                   article 5221f unless the lease contract includes a provision conferring on the
                   lessee an option to purchase the mobile home. Article 5221f, S 3(n).

                                                      SUMMARY

                               A lessor of mobile homes is not a dealer or salesperson
                               under article 5221f unless the lease contains a provi-
                               sion conferring on the lessee an option to purchase the
                               mobile home.




                                                /’
                                                       Attorney General of Texas

                                           I/’

                                                     P.    4642
Honorable Chris Victor Semos   -   Page 2      (H-1141)



APPROVED:




Opinion Committee   ’

Ist




                                   p.   4643